Citation Nr: 9934425	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Determination of the appropriate rating for service-connected 
for major depression, currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

REMAND

The veteran served on active duty from June 1987 to February 
1990 and from March 1993 to January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 1996.  By 
this rating, the RO, in pertinent part, granted service 
connection for major depression and assigned a disability 
rating of 30 percent.  In a December 1997 rating decision, 
the RO increased the disability rating for major depression 
from a 30 percent to a 50 percent evaluation.  On August 27, 
1998, the Board, in pertinent part, denied entitlement to an 
increased evaluation for major depression, evaluated as 50 
percent disabling.  The veteran appealed this determination 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  

In February 1999, the parties filed a joint motion to vacate 
the August 1998 Board decision with respect to that issue.  
The Court adopted the joint motion and in February 1999 
issued an order to vacate the decision denying an increased 
rating for major depression, evaluated as 50 percent 
disabling.  This matter was remanded to the Board for review 
of considerations raised in the joint motion.  

In particular, the parties noted that the Board failed to 
provide adequate reasons and bases for its decision.  Citing 
Mittleider v. West, 11 Vet. App. 181, (1998) and Shoemaker v. 
Derwinski, 3 Vet. App. 248 (1992) the parties agreed that the 
need for a statement of reasons and bases is particularly 
acute when BVA findings and conclusions pertain to the degree 
of disability resulting from mental disorders.  It was noted 
that the Board failed to adequately discuss the appellant's 
symptoms in terms of the criteria for a higher disability 
rating.  In addition it was noted that the report of the 
August 1997 VA examination shows that the examiner assigned a 
GAF (Global Assessment Functioning) score of 38.  However, 
the Board found that the evidence of did not support a 
finding of that level of disability in the veteran.  The 
parties agreed that further analysis was necessary with 
respect to this matter, finding that judicial interpretation 
of the law prohibits the Board from using its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The VA's statutory duty to assist the veteran includes the 
duty to obtain all relevant treatment records as well as the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the disability will be a fully 
informed one.  VA has a duty to fully inform a veteran of the 
consequences of the failure to report for a scheduled 
examination.  Pursuant to 38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to report for examination, 
the claim will be denied.  In view of the foregoing, the case 
is remanded to the RO for the following actions:

1.  The RO should request that the 
veteran provided the names and addresses 
of all health care providers who have 
treated him for his service-connected 
major depression since 1997.  Upon 
receipt of this information, the RO 
should obtain and associate copies of the 
pertinent medical records with the claims 
file.

2.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine the current nature and severity 
of the service-connected major 
depression.  All indicated studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.   
The examiner is requested to discuss the 
veteran's disability in the context of 
pertinent rating criteria.  In addition, 
the examiner's attention is directed to 
the GAF scale of 38, recorded on the 
August 1997 VA examination report.  The 
examiner on the basis of a review of all 
the evidence is requested to offer an 
opinion as to the appropriate GAF scale 
based on the veteran's current level of 
functioning.  The examiner is requested 
to provide the clinical basis for any 
conclusions reached.  

3.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  The RO then should review the 
veteran's claim for a higher evaluation 
for major depression in light of the 
additional development.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication in compliance with the Court's 
February 1999 order, and the Board intimates no opinion, 
either factual or legal, as to the disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is so notified by the RO.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



